Application by petitioner, Ramon A. Carrano, a disbarred attorney, for reinstatement to the Bar of the State of New York. The matter is referred to the Grievance Committee for the Tenth Judicial District to investigate and report on the following: (1) whether the petitioner has complied with this court’s order of disbarment, (2) whether petitioner has made restitution, and (3) whether he presently possesses the character and fitness requisite for an attorney and counselor at law. The petitioner’s application will be held in abeyance pending the committee’s report. Mollen, P. J., Damiani, Titone, Lazer and O’Connor, JJ., concur.